Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
14, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed March 14, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00215-CV
____________
 
IN RE EARL WINGERTER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On March
13, 2007, relator filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Carroll E. Wilborn, Jr.,
presiding judge of the 344th District Court of Chambers County, to set aside
his order of February 1, 2007.  Relator also filed a motion for an emergency
stay of the March 14, 2007, deadline for production of documents.
Relator
has not established that he is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus.  Relator=s motion for emergency relief is
denied as moot.




 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed March 14, 2007.
Panel consists of Justices Yates,
Hudson, and Fowler.